IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,373-02


                      EX PARTE DAVID MARK ISAACSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR2009-141 IN THE 207TH DISTRICT COURT
                             FROM COMAL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

aggravated assault on a peace officer and sentenced to fifteen years’ imprisonment on each count.

The Third Court of Appeals affirmed his conviction. Isaacson v. State, No. 03-10-00866-CR (Tex.

App.—Austin May 10, 2013) (not designated for publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he did not convey a plea offer.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Argent, 393 S.W.3d 781, 784 (Tex. Crim. App. 2013). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the counsel

conveyed all plea offers made in this case. If the trial court finds that counsel did not timely convey

a plea offer, the trial court shall also make findings detailing whether Applicant has shown by a

reasonable probability that: (1) he would have accepted the offer; (2) the prosecution would not have

withdrawn the offer; and (3) the trial court would not have refused to accept the plea bargain. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.

Filed: January 14, 2015
Do not publish